Case 2:21-cv-01816 Document 1-36 Filed 02/26/21 Page 1 of 3 Page ID #:432




             EXHIBIT AJ
           Case 2:21-cv-01816 Document 1-36 Filed 02/26/21 Page 2 of 3 Page ID #:433




Executive Summary
By Bob Held, CLP and Jack Lu, PhD, CFA


While the 2014 survey had a much smaller sample size of             payments such as upfront payments or research and
94 vs. the 2011 survey, it was able to cover major fields           development funding.
within the High Tech Sector (HTS), including aerospace,
software, clean technology, communications, medical                 The average and median royalty rates in the 2014 survey
devices, semiconductors, consumer products and                      samples were 4.88 percent and 5 percent, respectively, as
electronics, and computers. The survey also revealed a              compared with the 2011 survey that had an average rate
fairly diversified licensing market, with participants              of 6 percent and median rate of 5 percent. The combined
coming from various sizes and types of organizations.               samples of the 2011 and 2014 surveys have an average
The deals included different types of IP, and the licensed          rate of 5.75 percent and a median rate of 5 percent. The
products in the deals had different revenue-generating              descriptive statistics indicate that the average rate
capacities.                                                         declined across the surveys. Also demonstrated by the
                                                                    descriptive statistics is that non-exclusive deals had
Exclusive and nonexclusive deals represented fairly equal           higher royalty rates than exclusive deals, which is
percentages among the samples in the 2014 survey.                   counterintuitive.
Exclusive deals were more likely to be adopted by
academic and governmental licensors to license out early-           In a stark contrast to the trend seen with running royalty
stage technologies at running royalty rates, while non-             rate deals, the average and median payments per deal for
exclusive transactions were usually associated with lump            the lump sum payment licenses actually increased from
sum payment licenses entered into by large operating                the 2011 to the 2014 survey. The number of assets
companies as licensees. Also, about half of the licensors           licensed and the payment amount varied dramatically
in the 2014 survey entered into the deal for purely                 across the lump sum payment deals in the 2014 survey,
monetary gain, and about a quarter for strategic purposes.          with the average payment deal coming in close to $10
                                                                    million and the median payment deal at $3 million.
As shown in the 2011 and 2014 surveys, NPEs are playing
a very active and important role in the IP licensing market,        Finally, the sample size of patent sales and exclusive
although the 2014 survey seems to reveal that the role of           transfers (i.e., the privateering deals) is very limited and
the NPE, as measured by its share in the lump sum                   the variances were high with both the number of assets
payment deals, has been shrinking. The newly added                  transacted and size of the payments. This said, the
questions about NPE’s shed further light on the NPE                 descriptive statistics indicate that the average price per
function and usefulness in the market. Slightly more than           patent is $358,000 and the median price per patent is
half of the non-NPE respondents expressed a negative or             $375,000.
neutral opinion toward NPEs, while two thirds to three
quarters of them either have used the services of NPEs, or          The economic and econometric analysis reveals further
will/may use them in the future.                                    insights into the issues raised in the descriptive statistics.
                                                                    First, it confirms that the increase in lump sum payments
A wide range of payment methods and structures were                 from the 2011 to the 2014 survey is statistically
implemented by the survey respondents, including flat               significant, and that the decline in average royalty rates is
and tiered running royalty rates expressed as a percentage          material, but not statistically significant. Second, after
of sales or profits; flat and tiered unit royalty rates; lump       controlling for the effects of all other variables,
sum payments; upfront payments with significant back-               exclusivity actually carries a statistically significant
end payments; and running royalty rates plus auxiliary              premium in the regression analyses on both running
                                                                4
           Case 2:21-cv-01816 Document 1-36 Filed 02/26/21 Page 3 of 3 Page ID #:434




royalty rates and lump sum payments. It is also interesting       While tremendous efforts have been made by the team
to note that although exclusivity is associated with a            members to process and analyze the data and interpret the
discount in the 2014 survey, the discount is statistically        results, there are several issues that would require
significant in neither of the regression models.                  additional data and information, as well as further
                                                                  research, in order to reach a more conclusive
Third, certain technology types, such as aerospace and            interpretation. Issues that warrant further research or
software, command statistically significant premiums,             explanation include the smaller size of the 2014 survey;
and the licensees in certain industries, such as IT, are          the decline of the average royalty rate and the increase of
likely to pay more than other licensees. Also, the                the average lump sum payment per deal from the 2011 to
technologies in the production or fully developed stage           the 2014 survey; the material discount, though not
carry higher payments than the technologies in earlier            statistically significant, associated with exclusivity in the
stages, and the combination of know-how, designs, and             2014 survey; and the significant increase in royalty
drawings actually holds a significant premium in the              payments to governmental licensors and NPEs in the 2014
licensing market.                                                 survey.




                                                              5
